Exhibit 8.1 List of Subsidiaries Subsidiary* YearofIncorporation JurisdictionofIncorporation Hoshin GigaMedia Center Inc. Taiwan GigaMedia (HK) Limited Hong Kong GigaMedia International Holdings Limited BritishVirginIslands Cambridge Entertainment Software Limited British Virgin Islands FunTown World Limited British Virgin Islands GigaMedia Online Entertainment Corp. Cayman Islands FunTown Hong Kong Limited Hong Kong Cambridge Interactive Development Corporation U.S.A. GigaMedia Freestyle Holdings Limited British Virgin Islands GigaMedia Capital Limited British Virgin Islands GigaMedia (Labuan) Limited Labuan Leisure Alliance Sdn. Bhd. Malaysia GigaMedia Cloud Services Co. Ltd. Taiwan GigaMedia Development Corporation Taiwan Gaminfinity Publishing Co. Ltd. Taiwan Play2gether Digital Technology Co. Ltd. Taiwan GigaMedia (Cayman) Ltd. Cayman Islands * Includes significant subsidiaries of GigaMedia Limited only.
